Citation Nr: 1314971	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-16 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  His decorations include the Purple Heart and the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA paperless claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, the Board finds that additional development is needed in this case. 

The Veteran seeks service connection for bilateral hearing loss.  The Veteran contends that he suffers from hearing loss as a result of acoustic trauma experienced during his period of active service.  Specifically, the Veteran has asserted that his hearing loss is due to exposure to mortar fire.  

In support of his appeal, the Veteran submitted a February 2007 private audiological examination.  The results of the examination are not interpreted 
from graph form, but appear to reflect bilateral hearing loss disability for VA purposes.  The private examiner did not provide an opinion regarding the relationship between the Veteran's hearing loss and service. 

Pursuant to VA's duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent medical evidence of a currently diagnosed disability; establishes that the Veteran suffered an event, injury, or disease in service; and indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA medical examination has been conducted in conjunction with the Veteran's service connection claim for bilateral hearing loss.  In light of the evidence currently on file, the Board finds that the threshold requirements discussed in McLendon are arguably met, warranting a medical examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Therefore, on remand, the Veteran should be afforded an adequate VA examination to determine the nature and onset of his claimed bilateral hearing loss disorder.

In addition, VA treatment records dating up to March 2009 are contained in the claims file.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since March 2009 from the Pittsburgh VA Medical Center.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  After the above has been completed, the Veteran should be afforded a VA audiology examination to determine the nature of his hearing loss and to obtain an opinion as to whether a hearing loss disability is related to the Veteran's active military service.  The claims folder must be reviewed by the examiner.  Any studies deemed necessary should be performed and all findings should be reported in detail. 

Upon review of the claims file and examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified hearing loss is causally related to active service, to include combat noise exposure therein.  The examiner should provide the reasons for the opinion provided. 

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


